

114 S243 IS: Allocating for Children's Education Act
U.S. Senate
2015-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 243IN THE SENATE OF THE UNITED STATESJanuary 22, 2015Mrs. Fischer introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to increase the contribution limit for Coverdell
 education savings accounts from $2,000 to $5,000, and for other purposes.1.Short titleThis Act may be cited as the Allocating for Children's Education Act or the ACE Act.2.Coverdell account
			 contribution limitation increase(a)In
 generalClause (iii) of section 530(b)(1)(A) of the Internal Revenue Code of 1986 is amended by striking $2,000 and inserting $5,000.(b)Conforming
 amendmentSubparagraph (A) of section 4973(e)(1) of the Internal Revenue Code of 1986 is amended by striking $2,000 and inserting $5,000.(c)Effective
 dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.3.Inclusion of athletic equipment in qualified elementary and secondary education expenses(a)In generalClause (i) of section 530(b)(3)(A) of the Internal Revenue Code of 1986 is amended by striking other equipment and inserting other equipment (including athletic equipment).(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.